Citation Nr: 1202197	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the original amount of $12,118, to include the issue of whether there was a timely request for waiver of recovery of the overpayment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which found that the Veteran had received an overpayment of nonservice-connected pension benefits in the amount of $12,118.

In September 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was in receipt of nonservice-connected pension in 2008.

2.  In February 2008, the RO received information showing that the Veteran was currently receiving Social Security benefits, which had not previously been reported.

3.  In a November 2008 letter, the Pension Management Center in Milwaukee, Wisconsin, informed the Veteran of its proposal to reduce and stop his VA benefit payments due to his receipt of Social Security benefits.

4.  In a February 2009 letter, the Debt Management Center in St. Paul, Minnesota informed the Veteran that he had an overpayment of $12,118.

5.  The Veteran's request for a waiver of recovery of the overpayment to the RO was received in September 2009.

6.  Due to circumstances beyond the Veteran's control, he never received notice of the overpayment when it was mailed in February 2009.

7.  The Veteran's income consists solely of Social Security benefits and does not exceed his expenses. 

8.  Recovery of the debt in the amount of $12,118 would cause the Veteran undue hardship.


CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of overpayment of nonservice-connected pension benefits was filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963(b), 20.305 (2011).

2.  The recovery of the overpayment of nonservice-connected pension benefits in the calculated amount of $12,118.00 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, any discussion of the duties to notify and assist is unnecessary.

The appellant seeks waiver of recovery of the overpayment of nonservice-connected pension benefits.  The record reflects that, in July 2007, the Veteran was awarded nonservice-connected pension, effective February 28, 2005.  In February 2008, the RO received a letter from the Social Security Administration, stating that the Veteran had been receiving Social Security benefits since November 2007.  In a November 2008 letter, the RO informed the Veteran that it proposed to stop his pension payments on this basis and that an overpayment would result.  

Upon further processing of the information provided to it, the Debt Management Center concluded that an overpayment in the amount of $12,118 had been created, and it prepared and sent a letter to inform the Veteran of this amount.  This occurred in February 2009.  The Veteran's request for a waiver of this debt was received in September 2009.  As such, in September 2009, the Debt Management Center in Fort Snelling, Minnesota informed the Veteran that his request for waiver of overpayment had been denied because he had not filed his application for waiver within 180 days of the date of notification of the indebtedness.

During his September 2011 Board hearing, the Veteran testified that he never received the February 2009 notice of his indebtedness.  He indicated that he had been living on the Gulf Coast in Mississippi when Hurricane Katrina occurred in 2005, and he was forced to move.  Evidence of record indicates that the Veteran was living in Gulfport, Hattiesburg, and Jackson, Mississippi in 2005 prior to Hurricane Katrina.

September 2005 VA treatment records show that the Veteran had been evacuated from his home and was staying in a shelter.  June 2006 VA correspondence was returned to sender.  Subsequently, March 2007 correspondence from VA was addressed to a trailer in Hattiesburg, Mississippi.  The August 2007 letter from VA, notifying the Veteran of his grant of entitlement to nonservice-connected pension, was sent to an address that had not been used for the Veteran since March 2005.  It was also returned to VA.  Subsequently, VA correspondence has been sent to two different addresses, one that has a lot number and one that is a post office box.

During his hearing, the Veteran indicated that, at the time VA sent notice in February 2009, he was living in a new FEMA trailer and was not receiving mail.  What little mail he did receive had to be personally obtained at the post office.  He stated that the first notice he got of this indebtedness was notification that there would be a deduction to his Social Security payments.

According to the applicable governing legal criteria, the maximum rate of pension is reduced by the amount of countable annual income of the Veteran and, if applicable, his/her spouse.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23(b) (2011).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2011).  See 38 C.F.R. § 3.271(a) (2011). 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issued by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(b)(2) (2011).  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.

In support of his claim, the Veteran essentially argues that he did not receive the initial notification concerning the request for a waiver, and that he should not be penalized because his mail was not delivered. 

With regard to the presumption of regularity, as stated by the United States Court of Appeals for Veterans Claims (Court) in Saylock v. Derwinski, 3 Vet. App. 294, 395   (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  But in the normal course of events, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Here, the Board finds that "presumption of regularity" is rebutted by clear and convincing evidence that the appellant did not receive the original notification letter concerning the possible debt and the letter from the Debt Management Center concerning the amount of the debt along with the process of requesting a waiver.  While it is true that none of the letters addressed to the appellant have been returned as "undeliverable," the evidence verifies that the Veteran had been displaced by Hurricane Katrina and had been living in shelters and FEMA trailers since that time.  Previous mail had been returned as undeliverable, and the Veteran's address had changed numerous times.  The Board finds that the Veteran's statement is credible, probative, and consistent with the other evidence of record.  This statement, along with the Veteran's timely action on all other action letters sent to him by VA and the evidence regarding his living situation, strongly suggests that the Veteran did not receive the document in question.  In light of this, the Board finds that the presumption of regularity is rebutted with respect to VA furnishing notice to the Veteran of his right to request a waiver.  Accordingly, on review of the record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's September 2009 waiver request was timely.

Now, the Veteran will turn to the question of the waiver of indebtedness on the merits.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.962 (2011).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2011).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002 & Supp. 2011); 38 C.F.R. § 1.963 (2011).

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor -where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults-weighing fault of the debtor against Department of Veterans Affairs fault.

(3) Undue hardship-whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment-reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a). 

The Board finds that the Veteran did not commit fraud, did not make an intentional misrepresentation, or otherwise act in bad faith in the creation of an overpayment of pension benefits in the calculated amount of $12,118.  The Improved Pension Eligibility Verification Report that the Veteran submitted in August 2007 properly reported that, at that time, he was not receiving Social Security benefits.  The subsequent report submitted by the Veteran in March 2008 shows he did report this income.  As such, the Board finds that the debt was properly created, and because there was no fraud, misrepresentation, or bad faith made on the part of the Veteran, a determination needs to be made as to whether recovery of the overpayment would be against equity and good conscience. 

In reviewing the evidence, the Board finds that the Veteran was at fault in not notifying VA of his award of Social Security benefits when they were awarded in December 2007.  However, the evidence of record also shows that VA was informed of the Veteran's income by Social Security in February 2008, and the Veteran submitted a Financial Status Report containing the Social Security payments to VA in March 2008.  Nevertheless, VA did not propose to stop the Veteran's pension payments until November 2008, which means that the Veteran received payments for at least eight months during which VA knew about his Social Security income.  The proposal was finalized in January 2009, and the Veteran was informed of the overpayment in February 2009.  Therefore, the actions of the Veteran and VA contributed to the creation of this debt.

Furthermore, the Board finds that collection of the debt would cause undue hardship for the Veteran.  His expenses, as outlined in a March 2008 Financial Status Report equaled his income from Social Security. Therefore, any reduction in these payments would leave the Veteran with more expenses than income.  He had but $4000 in the bank and an older-model car as assets. He also stated during his Board hearing that he had numerous loans to repay.  Additionally, recovery of the benefits would nullify the objective for which pension benefits were intended, since their purpose is to provide the Veteran with some income.  A waiver of the indebtedness would result in an unjust enrichment to the Veteran in that he did receive benefits to which he was not entitled.  Finally, there is no evidence that the Veteran relinquished a valuable right or incurred legal obligation in reliance of the benefit.  Standing alone, however, these elements are not felt to be of such importance in this case as to warrant a denial of the waiver. 

In sum, the circumstances in this case indicate a need for reasonableness and moderation in the exercising of the Government's right to collect the debt charged to the Veteran in light of the undue financial hardship that repayment would cause him.  The Veteran recently reported that he has no income other than Social Security.  As such, the Board finds that, based on the entire record in this case, it would be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the calculated amount of $12,118. 

Specifically, in balancing the equities, the Veteran would encounter undue financial hardship if he was required to repay this debt.  Accordingly, the Veteran's request for waiver of recovery of overpayment of his VA pension benefits is granted.


ORDER

Waiver of recovery of the overpayment of nonservice-connected pension benefits in the calculated amount of $12,118 is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


